Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Applicant is encouraged to contact Examiner for an interview to discuss the 35 USC 112(a) and 35 USC 112(b) rejections in below this Office Action.

Claim Objections
Claims 1, 2 and 8 are  objected to because of the following informalities:  
Claim 1, “determining whether subject keywords of the web page or text information of the present invention” should read  “determining whether subject keywords of the web page or text information”, and
Claims 2 and 8, “information element word under” should read  “information element word associated with”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 2 and 8 each recite “proceeding to a next step” and “returning to a step of the main process” based on certain conditions being met. However the claims do not provide any limitations on “a next step” and “a step of the main process” and as such “a next step” and “a step of the main process” could be any possible step and is not limited by the scope of applicant’s disclosure. Therefore “a next step” ” and “a step of the main process”  are not supported by applicant’s disclosure 
Claim 1 recites “obtaining subject keywords of the source information by using a related method” and “using an adjusted information summarization method to perform summary information extraction on the source information again and perform summary quality scoring again”. It is not clear as to what “related method” is related to and neither claim 1 nor applicant’s disclosure provide any information as to what constitutes a related method or an adjusted information summarization method. Therefore there is no indication as to the scope of “related method” or “adjusted information summarization method”, and “related method” and “adjusted information summarization method” are not supported by applicant’s disclosure.
Claims 2-8 fail to remedy the written description deficiencies of claim 1 and therefore are also not supported by applicant’s disclosure.
Claims 1-8 fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1, 2 and 8 each recite “proceeding to a next step” and “” and “a step of the main process” based on certain conditions being met. However the claims do not provide any limitations on “a next step” and “a step of the main process”, and as such “as next step” and “” and “a step of the main process” could be any possible step, rendering the claim(s) indefinite.
Claim 1 recites “obtaining subject keywords of the source information by using a related method” and “using an adjusted information summarization method to perform summary information extraction on the source information again and perform summary quality scoring again”. It is not clear as to what “related method” is related to and neither claim 1 nor applicant’s disclosure provide any information as to what constitutes a related method or an adjusted information summarization method. Therefore there is no indication as to the scope of “related method” or “adjusted information summarization method”, rendering the claim(s) indefinite.
	Claim(s) 1, 7 and 8 recite(s) “the previous step” and “the main process”. There is lack of antecedent basis for these limitations in this/these claim(s), rendering the claim(s) indefinite.
	Claim(s) 1, 2 and 8 recite(s) “the foregoing steps” and “the foregoing step”. There is lack of antecedent basis for these limitations in this/these claim(s), and the claims are not constructed in a way to provide a clear path of the sequence of steps, rendering the claim(s) indefinite.
Terms “known”, “common sense”, “generally” and “general” in claim 1 are relative terms which render the claim indefinite.  The terms “known”, “common sense”, “generally” and “general” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claim(s) 2 recite(s) “the title”. There is lack of antecedent basis for these limitations in this/these claim(s), and the claims are not constructed in a way to provide a clear path of the sequence of steps, rendering the claim(s) indefinite.
	Claim(s) 4 recite(s) “using all information element words in the information element lexicon of the present invention to match all content keywords of the source information by category and word by word”. It is unclear whether the “word by word” limitation applies to each word in the information elements words or to each words in the content keywords of the source information.

Claim(s) 2-8 do not contain claim limitations that cure the indefiniteness of claim(s) 1, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

 Claim 1 is directed towards analyzing a web page based on information to generate a summary, the available information including a preset web page information and text information element top-level high-frequency organization structure word list, web page or text source information, information category of the source information, subject keywords of the web page or text information and summary quality indicator.
The limitation of analyzing a web page based on information to generate a summary, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Further analyzing a document to generate a summary is the same as the well-known process of creating a precis for a document. Accordingly, the claim recites an abstract idea, and is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-8 recite further limitations directed towards the abstract idea of mental process of analyzing a web page based on information to generate a summary and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (US 20030101415 A1) teaches using document markup information for summarization.
Chen (US 20040117740 A1) teaches generating topic based text summaries.
Shirwadkar
Evanitsky (US 20180144188 A1) teaches generating document summary based on specified topics of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178